DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on November 23, 2021.  Claims 22-52 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent No. 10,963,858 has been reviewed and is accepted.  


Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
	
	

Allowable Subject Matter
Currently claims 22-51 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably 

“…verifying account status of the mobile subscriber based at least in part on a match between the current international mobile subscriber identifier and the international mobile subscriber identifier of the database entry”

Mathai discloses verifying account status of the mobile subscriber based at least in part on a match between the current mobile subscriber and the mobile subscriber of the database entry (Mathai: paragraph [0043], Figure 2 - Moreover, consumer validation can further include identifying whether the login identification is associated with an active telephone account in good standing. If the consumer is not a valid subscriber, then the purchase is not accepted (step 210)).  Neither Mathai, nor any of the other cited references teach, suggest, or otherwise render obvious verifying account status of the mobile subscriber based at least in part on a match between the current international mobile subscriber identifier and the international mobile subscriber identifier of the database entry.     
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625